DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because of the following informalities: The specification is illegible in certain sections due to the specification being a scanned copy.  For example, page 7, line 27 indicates a vacuum pressure.  However it is unclear as to what the vacuum pressure is.  The vacuum pressure indicated appears to be between “1X10-1 and 1x10-7”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 4, 8, and 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Matta et al. (US 2011/0083826).
	Per claim 1, Matta teaches a pouch (100) filled with phase-change material (“phase change material”, paragraph 0032), wherein the pouch comprises a preformed first wall (102) and a second wall (101), 	wherein the first wall comprises a bowl-shaped part, in which the phase-change material is accommodated (see figure 1d showing a bowl shaped part), and a peripheral part (110), wherein the second wall is attached to the peripheral part of the first wall (see figure 1d), wherein a high vacuum prevails in the pouch (see figure 5b, step 523).	
Further, it is understood claim 1 includes the recitation “wherein the pouch is intended for placing against a wall to be heated or cooled” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the pouch is fully capable of being placed against a wall to heat or cool the wall.
Per claim 4, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta teaches the bowl shaped part of the first wall.  In regards first wall being formed by thermoforming the first wall; the examiner is interpreting the 
	Per claim 8, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta teaches the first and second wall.
In regards the first and second walls being manufactured by injection molding the examiner is interpreting the limitations as a product by process and per MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”.  Since the product in the product by process claim is the same as the prior art of Matta the claim is unpatentable even though the prior product was made by a different process.
	Per claim 10, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta wherein the pouch is filled with phase-change material not accommodated in capsules (“water” paragraph 0037, line 14).
Per claim 11, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta teaches wherein the second wall (101) is a preformed wall (see figure 1d).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matta et al. (US 2011/0083826) in view of Ducrocq (US 2011/0151740).
	Per claim 2, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Mattta teaches the first and second wall but fails to explicitly teach wherein the first and second wall are at least 40 microns thick.

	Per claim 3, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta fails to explicitly teach wherein the first wall is a first film and the second wall is a second film.
	However, Ducrocq teaches a cooling pack wherein a first wall (i.e. upper wall  as shown in figure 1 of Ducrocq) is a first film (i.e. 6 of Ducrocq) and a second film (i.e. 8 of Ducrocq) for inhibiting moisture on the cooling pack (i.e. paragraph 0018).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first wall being a first film and a second film, as taught by Ducrocq in the invention of Matta, in order to advantageously inhibit moisture on the cooling pack (paragraph 0018 of Ducrocq).
	Per claim 21, Matta meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Matta fails to explicitly teach wherein the first wall and second wall have a thickness of between 50 microns and 150 microns.
	However, Ducrocq teaches a cooling pack wherein a first and second wall thickness (i.e. top and bottom wall as shown in figure 1 of Ducrocq) have a thickness of between 50 microns and 150 microns (paragraph 0039) for inhibiting moisture on the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matta et al. (US 2011/0083826) in view of Edwards (US 4,324,111).
	Per claim 5, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta teaches wherein the first wall and the second wall. The pouch as claimed in claim 1, wherein the first wall and second wall each comprise a welding layer and a barrier layer, wherein the welding layer of the first wall is welded to the welding layer of the second wall.
	However, Edwards teaches a cooling pack wherein a first wall and a second wall (see annotated figure below of figure 2 of Edwards) each comprise a welding layer (see annotated figure below of figure 2 of Edwards)  and a barrier layer (see annotated figure below of figure 2 of Edwards), wherein the welding layer of the first wall is welded to the welding layer of the second wall (see annotated figure below of figure 2 of Edwards) for providing structural strength to the cooling pack (i.e. column 1, line 44 of Edwards).. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a first wall and second wall each comprise a welding layer and a barrier layer, wherein the welding layer of the first wall is welded to the welding layer of the second wall, as taught by Edwards in the invention of Matta, in .


    PNG
    media_image1.png
    539
    687
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matta et al. (US 2011/0083826) in view of Sasaki et al. (US 2007/0157653) and Ducrocq (US 2011/0151740).
	Per claim 6, Matta, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, Matta, as modified, fails to explicitly teach wherein the welding layer comprises polypropylene and the barrier layer comprises polyamide.		
	Regarding the welding layer, Sasaki teaches a cooling pack wherein a welding layer comprises polypropylene (i.e. paragraph 0242) for providing a gas barrier layer 
	Regarding the barrier layer, Ducrocq teaches a cooling pack wherein a barrier layer (i.e. 8 of Ducrocq) comprises polyamide (i.e. paragraph 0035) for providing watertighness (paragraph 0035). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a barrier layer comprising a polyamide, as taught by Ducrocq in the combined teachings in order to advantageously provide watertightness to the cooling pack (paragraph 0035).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matta et al. (US 2011/0083826) in view of Clark et al. (US 2003/0124278).
	Per claim 7, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta fails to explicitly teach wherein the first wall and/or the second wall comprises a layer manufactured from aluminum.
	However, Clark teaches a cooling pack wherein a first wall comprises a layer manufactured from aluminum (paragraph 0034, line 10 of Clark) for improved environmental buffering (i.e. paragraph 0034, lines 6-7 of Clark).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first wall comprising a layer manufactured from aluminum, as taught by Clark in the invention of Matta, in order to advantageously provide improved .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matta et al. (US 2011/0083826) in view of DeVogel et al. (US 4,781,243).
	Per claim 9, Matta meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Matta fails to explicitly teach wherein the first wall has better thermally insulating properties than the second wall.
	However, DeVogel teaches a thermal pack wherein a first wall has better thermally insulating properties than a second wall (column 3, lines 21-27 of DeVogel) for controlling the direction of heat transfer (i.e. column 3, lines 20-22 of DeVoegel).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide have a first wall have better thermally insulating properties than a second wall, as taught by DeVogel in the invention of Matta, in order to advantageously control the direction of heat transfer (i.e. column 3, lines 20-22 of DeVogel).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matta et al. (US 2011/0083826) in view of Wyatt (US 4,982,722).
	Per claim 12, Matta teaches the pouch as claimed in claim 1 but fails to explicitly teach a piece of crockery provided with the pouch as claimed in claim 1, wherein the pouch is situated in the crockery and wherein the pouch is placed with the second wall against a wall of the crockery to be heated or cooled.  However, Wyatt teaches a piece of crockery (10) provided with a pouch (141), wherein the pouch is situated in the crockery and wherein the pouch is placed with a second wall against a wall (110) of the .
Response to Arguments
	In regards to the applicant’s argument on page 5, first paragraph, that the foam material of Matta includes foam as well as phase change material and thus is not filled with phase change material; the examiner respectfully disagrees.  Claim 1 recites the transitional phrase “comprises”, thus the claim is considered open-ended.  Per MPEP 2111.03 “open-ended and does not exclude additional, unrecited elements”.  Thus even though the pouch include foam the pouch is filled with phase change material. Therefore the argument is not persuasive and the rejection remains.
	In regards to the applicants argument on page 5, last paragraph, that a high vacuum is impossible in Matta because the foam material having macro and micro pores.  This is a conclusory statement with no substantial evidence (i.e. test results) to support that the Matta pouch cannot be at a high vacuum.  Further, Matta discloses in paragraph 0064 evacuating the pouch with the phase change material.  Therefore the argument is not persuasive and the rejection remains. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763